[Cite as State v. Bell, 2015-Ohio-3817.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               PUTNAM COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                                CASE NO. 12-15-01

        v.

ROBERT A. BELL,                                            OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Putnam County Common Pleas Court
                            Trial Court No. 2014 CR 0024

                                       Judgment Affirmed

                          Date of Decision: September 21, 2015




APPEARANCES:

        Michael J. Short for Appellant

        Todd C. Schroeder for Appellee
Case No. 12-15-01


SHAW, J.

         {¶1} Defendant-appellant Robert A. Bell (“Bell”) appeals the January 23,

2015, judgment of the Putnam County Common Pleas Court sentencing Bell to an

aggregate prison term of 72 months after Bell was convicted in a jury trial of two

counts of Domestic Violence in violation of R.C. 2919.25(A), both felonies of the

third degree due to Bell having previously been convicted of two or more

Domestic Violence offenses.

         {¶2} The facts relevant to this appeal are as follows. On July 3, 2014, a

complaint was filed against Bell alleging that Bell committed Domestic Violence

in violation of R.C. 2919.25(A), a felony of the fourth degree due to Bell having a

prior Domestic Violence conviction.1 It was alleged that on July 2, 2014, Bell

pushed his girlfriend—who was also the mother of his child—to the ground in the

parking lot of a hardware store.

         {¶3} On July 10, 2014, a preliminary hearing was held to determine if

probable cause existed to believe that Bell had committed Domestic Violence. At

the hearing the alleged victim, Kelsey Cole, gave testimony that she and Bell had

been arguing both on the night prior to the incident and on the morning of the

incident, July 2, 2014. Kelsey testified that while she and Bell were in her vehicle,

she stopped in a parking lot, got out of the car and walked around to Bell’s side of


1
  It was later determined that Bell actually had two prior convictions in Iowa that were substantially similar
to Domestic Violence convictions in Ohio.

                                                     -2-
Case No. 12-15-01


the vehicle. Kelsey testified that Bell then got out of the vehicle and pushed

Kelsey to the ground. Kelsey testified that she recalled a witness was in the area

who observed the incident but she did not know who the witness was.

       {¶4} Police Chief of Leipsic Dennis Cupp investigated the incident and also

testified at the preliminary hearing. Chief Cupp testified that Kelsey had scrapes

and bruises on her from being pushed to the ground. Chief Cupp also testified that

another officer located Bell, as Bell had left the area after the incident on foot.

Chief Cupp testified that Bell had stated that he had put an arm out to stop Kelsey

from running at him, that Kelsey ran into his arm and then fell to the ground.

       {¶5} At the conclusion of the preliminary hearing, the trial court

determined that probable cause was established to believe that an offense was

committed and that Bell committed the offense.

       {¶6} On August 13, 2014, Bell was indicted for Domestic Violence in

violation of R.C. 2919.25(A), a felony of the third degree due to Bell having two

prior offenses in the state of Iowa that were substantially similar to Domestic

Violence offenses in Ohio. (Doc. No. 2).

       {¶7} On August 20, 2014, Bell was arraigned and pled not guilty to the

charge. He was also released on bond, and as part of the conditions of his bond,

he was ordered to have no contact with the victim, Kelsey Cole.




                                        -3-
Case No. 12-15-01


        {¶8} On September 24, 2014, Bell was indicted for a second Domestic

Violence incident against the same victim, Kelsey Cole. It was alleged that on

September 16, 2014, while Bell and Kelsey were staying with one of Kelsey’s

friends, Bell struck Kelsey multiple times in front of Kelsey’s friends, and that

Bell had two or more prior offenses of Domestic Violence elevating the Domestic

Violence to a third degree felony. Bell also pled not guilty to that charge.

        {¶9} On November 6, 2014, the two cases against Bell were consolidated.

(Doc. No. 58).

        {¶10} On December 15-16, 2014, the case proceeded to a jury trial. At trial

the State called 12 witnesses, which included a witness who had been in the

parking lot at the time of the July 2, 2014, incident, and the two witnesses to the

September 16, 2014, incident. Bell’s counsel cross-examined the majority of the

witnesses but Bell did not call any witnesses on his behalf. Neither party called

the victim, Kelsey Cole, as a witness.

        {¶11} After the case was submitted to the jury, the jury found Bell guilty of

both counts of Domestic Violence, and also found that Bell had previously been

convicted of two prior incidents of Domestic Violence in Iowa that were

substantially similar to Domestic Violence crimes in Ohio.2                           A pre-sentence

investigation was ordered and sentencing was set for a later date.


2
 The parties had actually stipulated that the Iowa offenses were substantially similar to Domestic Violence
offenses in Ohio.

                                                   -4-
Case No. 12-15-01


           {¶12} On December 19, 2014, Bell, pro se, filed a motion for a new trial.

(Doc. No. 90). In the motion, Bell argued, inter alia, that his trial counsel was

ineffective for failing to call Kelsey Cole as a witness, as Kelsey was now

indicating that she had lied about what happened in both incidents.                              Written

statements purportedly made by Kelsey were attached to the motion stating the

same. (Id.) In addition, Bell alleged that his counsel had improperly urged Kelsey

not to testify, and warned her that she would be in danger of perjuring herself.

(Id.)

           {¶13} On January 2, 2015, Bell’s trial counsel filed a motion to withdraw

as counsel. (Doc. No. 101).

           {¶14} On January 23, 2015, the trial court held a hearing on Bell’s motion

for a new trial. At the hearing, Bell primarily acted pro se but had stand-by

counsel to assist him. In support of his motion for a new trial, Bell called Kelsey

Cole to the stand, who was admonished by the court and informed of her right to

remain silent. Kelsey then testified that her original written police statement3 and

her testimony at the preliminary hearing were not accurate. She testified that Bell

did not cause or attempt to cause her physical harm on either occasion. Kelsey

testified that she felt family pressure to state that Bell had assaulted her. After the




3
    Kelsey had written a three-page statement for the police after the July 2, 2014, incident.

                                                        -5-
Case No. 12-15-01


State cross-examined Kelsey, the trial court overruled Bell’s motion for a new

trial. The court then proceeded to sentence Bell.

      {¶15} Ultimately the trial court ordered Bell to serve 36 months in prison

on each count, consecutively, for an aggregate prison term of 72 months. Bell was

given credit for time served. A judgment entry memorializing this sentence was

filed January 27, 2015. (Doc. No. 118). It is from this judgment that Bell

appeals, asserting the following assignments of error for our review.

                  ASSIGNMENT OF ERROR 1
      THE     DEFENDANT     RECEIVED    INEFFECTIVE
      ASSISTANCE OF TRIAL COUNSEL.

                  ASSIGNMENT OF ERROR 2
      THE TRIAL COURT ERRED IN OVERRULING THE
      MOTION FOR A NEW TRIAL.

                  ASSIGNMENT OF ERROR 3
      THE CONVICTIONS ARE NOT SUPPORTED BY THE
      WEIGHT OF THE EVIDENCE.

      {¶16} We elect to address the assignments of error out of the order in which

they were raised.

                            Third Assignment of Error

      {¶17} In Bell’s third assignment of error he argues that his convictions

were against the manifest weight of the evidence. Specifically, Bell argues that

the witnesses to the two incidents were not credible, and that Kelsey’s injuries




                                        -6-
Case No. 12-15-01


purportedly coming from the second incident actually came from a car accident

she had earlier in the evening.

       {¶18} An appellate court’s function when reviewing the weight of the

evidence is to determine whether the greater amount of credible evidence supports

the verdict. State v. Thompkins, 78 Ohio St.3d 380, 387 (1997). In reviewing

whether the trial court’s judgment was against the weight of the evidence, the

appellate court sits as a “thirteenth juror” and examines the conflicting testimony.

Id. In doing so, this Court must review the entire record, weigh the evidence and

all of the reasonable inferences, consider the credibility of witnesses, and

determine whether in resolving conflicts in the evidence, the factfinder “ ‘clearly

lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered.’ ” State v. Andrews, 3d Dist. Allen No.

1–05–70, 2006–Ohio–3764, ¶ 30, quoting Thompkins at 387. To reverse a jury

verdict as against the weight of the evidence, a unanimous concurrence of all three

judges on the reviewing panel is required. Thompkins at syllabus.

       {¶19} In this case Bell was convicted of two counts of Domestic Violence

in violation of R.C. 2919.25(A)/(D)(4), which read,

       (A) No person shall knowingly cause or attempt to cause
       physical harm to a family or household member.

       ***



                                        -7-
Case No. 12-15-01


         (D)(1) Whoever violates this section is guilty of domestic
         violence, and the court shall sentence the offender as provided in
         divisions (D)(2) to (6) of this section.

         ***

         (4) If the offender previously has pleaded guilty to or been
         convicted of two or more offenses of domestic violence or two or
         more violations or offenses of the type described in division
         (D)(3)4 of this section involving a person who was a family or
         household member at the time of the violations or offenses, a
         violation of division (A) or (B) of this section is a felony of the
         third degree, and, if the offender knew that the victim of the
         violation was pregnant at the time of the violation, the court
         shall impose a mandatory prison term on the offender pursuant
         to division (D)(6) of this section, and a violation of division (C) of
         this section is a misdemeanor of the first degree.

         {¶20} In order to convict Bell at trial of two counts of Domestic Violence,

the State called 12 witnesses. As witnesses were called specifically to testify

regarding Bell’s prior convictions, the July 2, 2014, incident, and the September

16, 2014, incident, we will summarize the pertinent testimony for each category

separately for ease of understanding.

                      Testimony Regarding Bell’s Prior Convictions

         {¶21} The first witness the State called was Officer Scott Coleson, who

testified that in July of 2013 Bell’s probation supervision was transferred to him

from Dallas County, Iowa. Officer Coleson testified that Bell had two prior

4
  Revised Code 2919.25 (D)(3) reads, “Except as otherwise provided in division (D)(4) of this section, if
the offender previously has pleaded guilty to or been convicted of domestic violence, a violation of an
existing or former municipal ordinance or law of this or any other state or the United States that is
substantially similar to domestic violence * * * a violation of division (A) or (B) of this section is a felony
of the fourth degree[.]”

                                                     -8-
Case No. 12-15-01


convictions in Iowa for harassment and assault/strangulation of a family or

household member. The victim in both incidents was Bell’s former wife Angie.

The State introduced into evidence certified copies of judgment entries of Bell’s

prior convictions. (State’s Exs. 1, 2). The State and the defense also stipulated

that the prior offenses in Iowa were substantially similar to Domestic Violence

offenses in the State of Ohio.

                Testimony Regarding the July 2, 2014, Incident

       {¶22} As to what occurred on July 2, 2014, the State called Ryan Hovest.

Hovest testified that on July 2, 2014, he went to Village Hardware in Leipsic to

buy paint thinner.    According to a receipt obtained from the store, Hovest

purchased the paint thinner at approximately 10:56 a.m. Hovest testified that

when he walked into the parking lot after exiting the store, he observed a green car

moving quickly and stopping in the parking lot. Hovest testified that he saw a girl

get out of the driver’s side of the vehicle and walk over to the passenger’s side.

Hovest testified that he could hear yelling but not specifically what was being said.

Hovest testified that he then observed the man in the car get out and aggressively

push the female to the ground. Hovest testified that the man was then standing

over the female, screaming, or talking in a loud voice.

       {¶23} Hovest testified that he then yelled to the man he identified in court

as Bell that what he had done was “not cool.” (Tr. at 155). Hovest testified that


                                         -9-
Case No. 12-15-01


Bell then began walking toward him and that Bell asked Hovest what he was

going to do about it. Hovest testified that as Bell walked toward him, the female

got up off of the ground, got into her car and left. Hovest testified that Bell then

walked off, and Hovest got into his car and left.

        {¶24} On cross-examination Hovest testified that he did not know why the

individuals were upset or what happened before he observed them in the parking

lot. On re-direct Hovest testified that Bell specifically pushed the victim down in

a “very forceful manner” and that Hovest had plenty of room to get out of the

vehicle without pushing the victim to the ground. (Tr. at 170-171).

        {¶25} The State also called Paul Chamberlin.5 Chamberlin testified that the

victim, Kelsey, was his granddaughter and that on July 2, 2014, Kelsey came to

him and was upset. Chamberlin testified that Kelsey’s arm was bruised and she

was crying. Chamberlin testified that Kelsey told him Bell had grabbed her and

thrown her to the ground. On cross-examination Chamberlin testified that he

called the police and then went looking for Bell with his grandson and other

people from the shop that he owned. He also testified that he did not see anything,

and only knew what Kelsey told him about the incident.

        {¶26} The State also called Kelsey’s brother—and Paul’s grandson—

Dalton Cole.        Dalton testified that on July 2, 2014, Kelsey pulled up to his

5
 The trial transcript spells Chamberlin’s last name as “Chamberlin;” however, we would note that in other
documents in the record, such as a copy of the preliminary hearing transcript, his last name is spelled
“Chamberlain.”

                                                 -10-
Case No. 12-15-01


grandfather’s shop frantic and crying, and said that Bell had pulled her out of the

car. Cole testified that along with his grandfather, he went looking for Bell the

day of the incident.

       {¶27} Regarding the July 2, 2014, incident, the State also called Dennis

Cupp, the Chief of the Leipsic Police Department. Chief Cupp testified that he

received a dispatch to a Domestic Violence in progress shortly before 11:30 a.m.

on July 2, 2014. Chief Cupp testified that he spoke with Dalton and Paul, and that

he spoke with Kelsey. He also testified that he took photographs of abrasions on

Kelsey’s elbow that allegedly occurred from the push, and those photographs were

introduced into evidence. Cupp testified that he learned from interviewing Kelsey

of the potential witness to the incident, and that he later tracked down that witness,

who was Hovest.

       {¶28} The State also called Kyle Stechschulte of the Leipsic Police

Department, who located Bell on the date of the July 2, 2014, incident. Officer

Stechschulte testified that Bell said of the incident that Kelsey had run at him, hit

his arm and fell. Bell denied pushing Kelsey to the ground.

            Testimony Regarding the September 16, 2014, Incident

       {¶29} Regarding the September 16, 2014, incident, the State called Kelsey

Bradley (“Bradley”) who was a friend of Kelsey Cole, the alleged victim. Bradley

testified that Kelsey and Bell were staying with her at her apartment for a few days


                                        -11-
Case No. 12-15-01


leading up to, and including, the date of the incident. On the date of the alleged

incident, Bradley testified that she left her apartment shortly before 5:30 p.m. to go

to a counseling session. Bradley testified that her fiancé Eric was at the residence

along with Kelsey and Bell when she left.

          {¶30} Bradley testified that when she returned to her residence after her

counseling session, her fiancé told her that Kelsey had driven to get a bottle of

liquor.      Bradley testified that a man then brought Kelsey back to Bradley’s

apartment and said Kelsey had wrecked her car. Bradley testified that her fiancé

and Bell then went to look at Kelsey’s car, and when they came back, Bell was

angry that Kelsey wrecked the car.         Bradley testified that Bell began calling

Kelsey names. Bradley testified that Bell then ripped Kelsey’s shirt off of Kelsey,

and pulled her bra off as well.

          {¶31} Bradley testified that shortly thereafter they were all inside and Bell

struck Kelsey in the head and Kelsey fell to the ground. Bradley then specifically

testified,

          I asked them to take it out of the room because my 2-year-old
          son was laying [sic] on the couch sleeping right there. [Bell] then
          was continuously hitting [Kelsey] and smacking her because she
          was not coming to after he had punched her in the face. He drug
          her out into my kitchen and again took her top off her and was
          pinching at her nipples, pulling at her nipples. And then she
          started saying ow. And he continuously then started with you’re
          a nasty whore. I’m nasty. Who is nasty now, you stupid bitch.
          Very mean stuff is what he was saying to her, hitting her,
          kicking her, punching her, and choking her.

                                          -12-
Case No. 12-15-01



(Tr. at 238). Bradley testified that she was present and specifically observed the

strikes. As a result, Bradley testified that she called Kelsey’s brother Dalton and

he called the police. Kelsey testified that the police eventually responded and

Kelsey was taken to St. Rita’s in Lima for treatment.

        {¶32} On cross-examination Bradley testified that Kelsey could be difficult

to control when she was intoxicated. Bradley also testified that when Kelsey fell

to the ground she was not sure if Kelsey lost consciousness. In addition, Bradley

testified that she recalled Kelsey kicking Bell at one point.

        {¶33} The State also called Bradley’s fiancé, Eric Fischnich. Fischnich

testified that on September 16, 2014, he went to work and after work he came to

Bradley’s residence. Fischnich testified that shortly after he arrived Bradley left to

go to a counseling session. Fischnich testified that around 6 p.m. Kelsey left to go

purchase some liquor, and about thirty minutes later Kelsey came back with a guy

who said Kelsey had wrecked her car.6 Fischnich testified that he went out to look

at the vehicle with Bell, to see if anything could be done. Fischnich testified that

afterword he and Bell returned to Bradley’s residence.



6
 The State called several witnesses related to Kelsey’s crash. The State called Craig Closson who, from
approximately 100 yards away, observed the vehicle later identified as Kelsey’s jump railroad tracks.
Closson testified that the vehicle bottomed out and was obviously damaged as the engine was “really
knocking” but it drove away. (Tr. at 211). The State also called Shaston Adair who testified that Kelsey’s
vehicle came to rest on his property, and that he took Kelsey back to Bradley’s residence and informed
everyone there about the vehicle. In addition, the State called Officer Tammy Griffith of the Ottawa Police
Department who located Kelsey’s disabled vehicle.

                                                  -13-
Case No. 12-15-01


       {¶34} Fischnich testified that upon returning to Bradley’s residence, Bell

and Kelsey got into an altercation. Fischnich testified that Bell took Kelsey to the

ground and dragged her into the kitchen. Fischnich testified at that point Kelsey

started to kick at Bell, but only after Bell had started getting physical. Fischnich

testified that he then saw Bell draw his fist back to strike Kelsey. Fischnich

testified that from his angle in the next room where he was standing he could not

see if Bell actually did punch Kelsey at that moment, but he testified that he could

hear repeated strikes and he could hear Kelsey saying “ouch, Rob get off of me,

stop.” (Dec. 16, 2014, Tr. at 24). Fischnich testified that he remained in the living

room until he heard Kelsey say, “get him off of me, he’s going to kill me.” (Id.)

Fischnich testified that he then walked into the kitchen and told Bell to get out of

the house, and Bell left.

       {¶35} Fischnich testified that after the incident inside the house, Kelsey had

gone outside and was walking into traffic yelling for Bell to come back. Fischnich

testified that after Kelsey was nearly struck by a vehicle on the highway, he called

the police because he could not control her. Fischnich testified that Bell left on

foot before the police arrived.

       {¶36} Officer Shane Vance of the Ottawa Police Department testified that

he responded to Bradley’s residence on September 16, 2014.           Officer Vance

testified that when he arrived he found Kelsey with no shirt or bra on outside and


                                        -14-
Case No. 12-15-01


observed bruising on her. Officer Vance testified that Kelsey was intoxicated and

was taken to St. Rita’s for medical treatment. Officer Vance testified that he got

statements from those who were present. On cross-examination Officer Vance

testified that he was dispatched for a woman running down the middle of the

street, and he also testified that Kelsey was uncooperative, intoxicated, and out of

control.

       {¶37} Kelsey’s brother Dalton also testified about the September 16, 2014,

incident, corroborating that Bradley had called him and told him what was going

on.   Dalton testified that Bradley did call him as she testified, and that he

ultimately called the police and requested that they respond to Bradley’s residence.

                    Manifest Weight of the Evidence Analysis

       {¶38} Based on the foregoing testimony, Bell was convicted of Domestic

Violence against Kelsey for both the July 2, 2014, and the September 16, 2014

incidents. The jury also specifically found that Bell had two prior Domestic

Violence offenses in Iowa that were substantially similar to Domestic Violence

offenses in Ohio. Bell now argues on appeal that his convictions were against the

manifest weight of the evidence.

       {¶39} For the July 2, 2014, incident, Bell argues that the witness, Ryan

Hovest, was not credible because he did not call the police himself after observing

Bell push Kelsey to the ground. Bell argues that if Hovest would have thought


                                       -15-
Case No. 12-15-01


that the incident was serious, he would have called the police. However, Hovest

testified that Kelsey had driven off and he thought that since she was not with Bell

or in immediate danger that was enough for him at that moment. In addition, how

serious Hovest considered the event is irrelevant to the fact that the event

happened and constituted a crime. The jury elected to believe Hovest’s version of

events, which likely looked particularly credible given the fact that he did not

know Kelsey or Bell and just happened to be in that parking lot at the time of the

incident.

       {¶40} Bell also argues that Hovest did not know what transpired prior to

the incident he witnessed, and therefore was not credible.         However, what

transpired prior to what Hovest witnessed does not change the physical action that

Hovest did specifically witness.     Thus Hovest’s lack of knowledge regarding

earlier arguments does not diminish his credibility.

       {¶41} As the jury elected to believe Hovest’s uncontradicted testimony, we

cannot find that the jury clearly lost its way or that there was a manifest

miscarriage of justice in convicting Bell of Domestic Violence for the July 2, 2014

incident. Moreover, we similarly cannot find that the jury lost its way in finding

that Bell had previously been convicted of two prior Domestic Violence offenses,

elevating his Domestic Violence to a third degree felony. Bell’s argument as to

the July 2, 2014 incident is thus not well taken.


                                         -16-
Case No. 12-15-01


       {¶42} Bell next argues that his conviction for the September 16, 2014,

incident was against the weight of the evidence. Specifically, Bell contends that

Kelsey’s injuries could have come from her car accident. In addition, Bell argues

that Fischnich’s testimony was unreliable because he was more specific at trial

than he had been originally in his written police report.

       {¶43} First, regarding Kelsey’s injuries, it is possible that some or all of the

marks on her came from her car accident that evening. However, that some or all

of the marks on her came from the car accident does nothing to alter the fact that

two witnesses testified that they specifically witnessed and/or heard Bell striking

Kelsey. Bradley specifically testified that she witnessed Bell hitting Kelsey in the

head, and repeatedly slapping various parts of her body. Fischnich specifically

testified that he witnessed Bell draw back as if to punch Kelsey, and while he did

not see the fist strike, he heard what sounded like repeated hits, and then he heard

Kelsey asking for Bell to stop. That Fischnich was more detailed in his testimony

at trial compared to what he had written on the page does not change the fact that

the jury elected to believe him.

       {¶44} Nevertheless, even if the jury elected not to believe Fischnich, they

still could have relied on Bradley’s testimony to convict Bell. Thus we cannot

find that the jury clearly lost its way in convicting Bell of Domestic Violence or

that there was a manifest miscarriage of justice. Similarly, we cannot find that the


                                         -17-
Case No. 12-15-01


jury improperly determined that Bell had two or more prior Domestic Violence

convictions based on the evidence elevating the Domestic Violence to a third

degree felony. Accordingly, Bell’s third assignment of error is overruled.

                            Second Assignment of Error

       {¶45} In Bell’s second assignment of error he argues that the trial court

erred in overruling his motion for a new trial. Specifically, Bell argues that there

was a “substantial irregularity” in the proceedings due to trial counsel’s failure to

call the alleged victim, Kelsey, as a witness.

       {¶46} Generally, a trial court’s decision to deny a motion for a new trial

will not be disturbed on appeal absent an abuse of discretion. State v. Keith, 3d

Dist. Crawford No. 03-10-19, 2011-Ohio-407, ¶ 41, citing State v. Ray, 3d Dist.

Union No. 14–05–39, 2006-Ohio-5640, ¶ 53 (additional citations omitted). An

abuse of discretion “connotes more than an error of law or judgment; it implies

that the court’s attitude is unreasonable, arbitrary or unconscionable.” Blakemore

v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

       {¶47} In this case, after Bell’s jury trial but prior to sentencing, Bell,

proceeding pro se, filed a motion for a new trial alleging, inter alia, that his trial

counsel was ineffective for failing to call the victim, Kelsey. The trial court held a

hearing on Bell’s motion for a new trial, at which Bell presented Kelsey’s

testimony. Kelsey took the stand and testified that she had lied about Bell causing


                                         -18-
Case No. 12-15-01


or attempting to cause her harm both in the written statement she had given to the

police and at the preliminary hearing. Kelsey testified that she lied at the behest of

family members who had, in her words, pressured her to maintain testimony

against Bell.

         {¶48} On cross-examination Kelsey admitted that she had been talking to

Bell throughout his criminal proceedings. She also admitted that she spoke with

Bell’s attorney prior to trial, that Bell’s attorney had reasons why she should not

testify and that she agreed with them at the time.

         {¶49} After hearing Kelsey’s testimony and Bell’s arguments, the trial

court overruled Bell’s motion for a new trial. Bell now renews his arguments on

appeal, claiming that the trial court abused its discretion in denying him a new

trial.

         {¶50} At the outset, we would note that in domestic violence cases,

         it is not uncommon for the complaining witness to change her
         story, ‘forget’ details, or recant for any one of a variety reasons
         including threats of reprisal or genuine reconciliation.” [Internal
         citation omitted]. It is, therefore, the purpose of the domestic
         violence statute to impose criminal sanctions upon assaultive
         behavior even though the relationship between the couple may
         be marked by cyclical periods of fighting and harmony.

State v. Smith, 3d Dist. Seneca No. 13-03-25, 2003-Ohio-5461, ¶ 11; see also State

v. Brown, 3d Dist. Allen No. 1-97-74, 1998 WL 227182, *2 (May 8, 1998).

Kelsey’s change of heart is thus not particularly unique or surprising.


                                         -19-
Case No. 12-15-01


       {¶51} Moreover, it seems evident that Kelsey would have virtually no

credibility at trial, and therefore it would be well within the ambit of trial strategy

to elect not to call a witness that had so clearly made diametrically opposing

statements in a case. Furthermore, even had Kelsey testified at trial, her testimony

regarding both incidents would directly contradict the testimony of disinterested

witnesses. Ryan Hovest, the witness from the July 2, 2014, incident did not even

know Kelsey or Bell and had no motive to lie. Both Bradley and Fischnich

witnessed a portion of the events of September 16, 2014, and there is no indication

that they had a motive to be untruthful either. Kelsey’s testimony thus would not

only be inconsistent with her own prior statements, but also the statements of

disinterested witnesses.

       {¶52} We would note that when Bell filed his motion for a new trial, he

seemed to be under the impression that if the victim in a Domestic Violence case

recanted her story the perpetrator could not be prosecuted. That idea is wholly

inaccurate. While in some scenarios it might make a Domestic Violence incident

more difficult to prosecute, it would in no way prevent the State from moving

forward with charges. Here, the State actually had witnesses to both incidents and

did not need the victim to testify regardless.

       {¶53} Bell has presented no arguments to this Court establishing that he

was entitled to a new trial. Thus we cannot find that the trial court abused its


                                         -20-
Case No. 12-15-01


discretion in denying Bell’s motion for a new trial. Accordingly, his second

assignment of error is overruled.

                             First Assignment of Error

       {¶54} In Bell’s first assignment of error he argues that he received

ineffective assistance of trial counsel. Specifically, Bell argues that counsel was

ineffective for failing to call Kelsey as a witness, that counsel improperly told

Kelsey not to appear at court for the trial, and that Kelsey could have testified that

she was not actually struck in either of the incidents.

       {¶55} In order to succeed on a claim of ineffective assistance of counsel, an

appellant must show that his trial counsel was deficient and that such deficiency

prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 669 at paragraph

two of the syllabus, 104 S.Ct. 2052 (1984).         Specifically, an appellant must

establish 1) that the trial counsel's representation fell below an objective standard

of reasonableness, and 2) that there is a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding would have been

different. Strickland, adopted by Ohio in State v. Bradley, 42 Ohio St.3d 136

(1989). “Reasonable probability” is a probability sufficient to undermine

confidence in the outcome of the trial. State v. Schlosser, 3d Dist. Union No. 14-

10-30, 2011-Ohio-4183, ¶ 20, citing State v. Waddy, 63 Ohio St.3d 424, 433




                                         -21-
Case No. 12-15-01


(1992), superseded by constitutional amendment on other grounds as recognized

by State v. Smith, 80 Ohio St.3d 89, 103, 1997–Ohio–355.

           {¶56} As we stated in the discussion of the previous assignment of error,

there were a number of legitimate reasons Bell’s trial counsel could have relied

upon to determine not to call Kelsey as a witness at trial. Moreover, even if

Kelsey was called as a witness, her testimony would have contradicted her own

previous multi-page statement to the police and her own preliminary hearing

testimony.         Furthermore, her testimony would have contradicted the multiple

disinterested witnesses who testified as to the two incidents. Therefore, we cannot

find that trial counsel was ineffective for electing not to call Kelsey as a witness,

or that even if he had called her it would have made any difference to the outcome

of the trial. Bell’s argument on this issue is thus not well-taken.

           {¶57} Next, Bell argues that his counsel was ineffective, and violated the

rules of professional conduct governing attorneys, by telling Kelsey she should not

testify because she would be charged with perjury and telling her not to appear in

court. Bell argues that his attorney’s obligation was to Bell and Bell’s attorney

acted as though he was representing Kelsey.

           {¶58} First, we would note that any question of a violation of the rules of

professional conduct is a question not before this Court.7            Second, it is not



7
    We are in no way suggesting that would be a meritorious claim.

                                                    -22-
Case No. 12-15-01


improper regardless for Bell’s attorney to advise Kelsey that if she were to testify

she would be in danger of perjuring herself. That is simply a statement of fact.

Third, while Kelsey indicated that Bell’s trial counsel told her not to be at the trial,

we fail to see how that would be prejudicial if she was not going to be called as a

witness anyway.

       {¶59} We cannot find based on the record before us that Bell received

ineffective assistance of counsel or that any alleged deficiencies altered the

outcome of the trial. Therefore, Bell’s arguments are not well-taken, and his first

assignment of error is overruled.

       {¶60} For the foregoing reasons Bell’s assignments of error are overruled

and the judgment of the Putnam County Common Pleas Court is affirmed.

                                                                  Judgment Affirmed

ROGERS, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                         -23-